i          i       i                                                                                  i         i        i




                                      MEMORANDUM OPINION

                                                No. 04-07-00591-CV

     IN THE INTEREST OF S.B.N., JR., J.-T.B.N., P.N., K.N., AND N.N., CHILDREN

                       From the 225th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2005-PA-02575
                               Honorable Martha Tanner, Judge Presiding

Opinion by:        Catherine Stone, Justice

Sitting:           Catherine Stone, Justice
                   Sandee Bryan Marion, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: July 23, 2008

AFFIRMED

           This is an appeal concerning the trial court’s termination of Paula N.’s parental rights to four

of her children, J.-T.B.N., P.N., K.N., and N.N.1 Paula’s court-appointed appellate attorney filed

a brief containing a professional evaluation of the record and demonstrating that there are no

arguable grounds to be advanced. Counsel concludes that the appeal is without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.



           1
           To protect the privacy of the parties in this case, we identify the children by their initials and the children’s
mother by her first name only. See TEX. FAM. CODE ANN. § 109.002(d) (Vernon 2002). Paula’s parental rights to her
remaining child, S.B.N., Jr., were not terminated during the underlying proceeding, as the trial court severed S.B.N., Jr.
from the case. Although the children’s father, Sebastian N., Sr., also sought to appeal the trial court’s termination of his
parental rights to J.-T.B.N., P.N., K.N., and N.N., his appeal was dismissed for want of prosecution. See In re S.B.N.,
Jr., No. 04-07-00591-CV, 2008 WL 2355729, *1 (Tex. App.—San Antonio June 11, 2008, no pet. h.) (per curiam).
                                                                                      04-07-00591-CV

04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(applying Anders procedure in appeal from termination of parental rights).

       A copy of counsel’s brief was delivered to Paula, who was advised of her right to examine

the record and to file a pro se brief. No pro se brief has been filed. After reviewing the record, we

agree that the appeal is frivolous and without merit. The judgment of the trial court is therefore

affirmed. Furthermore, we grant counsel’s motion to withdraw.



                                                       Catherine Stone, Justice




                                                 -2-